Mr. Chief Justice Hernández
delivered the opinion of the court.
By a public deed executed on June 16, 1907, Clemente Vázquez and his wife, Jacinta Rodríguez, and Perfecto Plo-res, whose wife, Felipa Febo, was not a party to the deed, divided a rural property of 210 acres in the municipality of Loiza which the parties owned in common and had acquired from Ramón Rola Quiñones by a deed executed on July 4, 1896, and recorded in the registry of property. They formed two properties of 105 acres each designated by letters A and B, the one under letter A being allotted to Clemente Vázquez and his lawful wife and the one under letter B to Perfecto Flores and his lawful wife, Felipa Febo.
The deed of division was ratified by another deed executed by Felipa Febo on June 5, 1916, for the purpose of correcting the defect existing in the deed of June 16, 1907, in that Felipa Febo was not a party thereto together with her husband, Perfecto Flores.
On the same day, June 5, 1916, Clemente Vázquez sold by deed to Juan Robles thirty acres segregated from the property of 105 acres allotted to him in the deed of division, and in that deed Vázquez stated that “he acquired jointly with Perfecto Flores the main property from which the parcel sold to Robles was segregated, he being a bachelor, and by an error Jacinta Rodríguez was made a party to the deed of division although she had no right or interest in the said property. ’ ’
In a deed of July 1, 1916, Jacinta Rodríguez stated that although she was a party to the deed of division of the community property of 210 acres as the wife of Clemente Váz-quez, in point of fact she was not his wife, for they lived in concubinage and both were single and had never been lawfully married, for which reason she renounced any right which she might erroneously appear to have by virtue of the deed of division of the community, and in order to strengthen *14the case she ratified the sale made by Vázquez to Juan Eobles of the thirty acres segregated from the property of 105 acres.
The deed of division of the community of June 16, 1907, was presented in the Eegistry of Property of San Juan, First Section, for the purpose of recording the property allotted to Clemente Vázquez, and at the same time there was presented for record the deed of sale of the thirty acres of land by Vázquez to Eobles, accompanied by the other documents to which we have referred.
The registrar refused to record the deed of June 16, 1907, for the division of the community property and endorsed thereon the following decision:
“Record of tbe foregoing document is denied because it appears from tbe registry and tbe said deed of division that Clemente Váz-quez was married when be acquired bis joint interest, according to tbe record of August 6, 1896, be having been a party to tbe said deed jointly with Jacinta Rodríguez wbo was said to be bis lawful wife, and notwithstanding these statements, in tbe later deeds of sale and ratification be appears to be a bachelor and says that he was a bachelor when be acquired bis joint interest in tbe property which is divided, but in tbe face of that contradiction no showing has been made by tbe proper proceeding or judicial inquiry that be actually had that civil status, which is necessary, not only for tbe identification of bis person and of Jacinta Rodríguez, but also to give him capacity to make tbe division and subsequent sale with that civil status, and also in order that tbe effects of the said record may be ignored as regards tbe rights arising therefrom in favor of tbe spouse; and tbe renunciation and ratification made by Ja-cinta Rodríguez are incompatible with her former statements about her civil status. A cautionary notice has been entered for tbe legal period at folio 126 of volume 17 of Loiza, property number 742, entry letter A,' assigning tbe curable defect of failure to sbow that Felipa Feboy wbo ratified tbe deed of division in another instrument, was the wife of Perfecto Flores when be acquired bis joint interest in the property. — These documents have been examined, but only the property allotted to Clemente Vázquez is asked to be recorded.”
Eecord of the sale of the thirty acres of land by Clemente *15Vázquez to Juan Nobles was also denied, for the same reasons stated in the foregoing decision and because the property from which it was segregated was not recorded. The decision refusing to record the deed of division of June 16, 1907, was .appealed from by Clemente Vázquez and that is the case now under consideration.
We find no error in the decision appealed from..
The property which was divided by the deed of June 16, 1907, record of which was denied, was acquired on July 4, 1896, by Clemente Vázquez and Perfecto Plores, both being married, and the property was recorded in their names, it having the character of conjugal partnership property and being divided as such, half of it being allotted to Clemente Vázquez and his lawful wife, Jacinta Rodríguez, and half to Perfecto Flores and his lawful wife, Felipa Febo.
If the deed of division of the community had been presented in the registry unaccompanied by any other documents for the purpose of recording the property allotted to Clemente Vázquez and Jacinta Rodríguez, it could have been recorded; but inasmuch as other documents were presented at the same time in order to obtain another record, and from those documents which the registrar had before him it appears that Jacinta Rodríguez was not the wife of Clemente Rodriguez at the time of the acquisition of the property, but that both were single, it is impossible to record the division of the community as regards the allotment to Vázquez as if he were a bachelor, although both Clemente Vázquez and Jacinta Ro-dríguez have stated that they were not married and Jacinta ’Rodríguez has renounced also the rights that she might have by virtue of the false statement that she was married to Clemente Vázquez.
In the record of the deed of' July 4, 1896, it appears that they were married, and in view of that fact another record can not be made in open contradiction to the other, unless 'it is shown in a proper proceeding that Clemente Vázquez *16and Jacinta [Rodríguez were single at the time of the execution of the said deed.
In this administrative appeal it is not possible to determine whether Clemente Vázquez and Jacinta Rodríguez were married or single. The registrar properly declined to define their civil status and acted correctly in denying the record ashed for until the existing doubt is dispelled in' a proper proceeding for that purpose.
For the foregoing reasons the decision appealed from must he

Affirmed.

Justices Wolf and Aldrey concurred.
Justices Del Toro and Hutchison dissented.